DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US 8,184,380).

Regarding Claim 1: Ito (figs 10 and 11) teaches a zoom lens (col 1 lines 27-28) comprising at least a first camera lens (G3), a second camera lens (G2), a first motor assembly (61) and a housing (shown in figures 1 and 2 as element 2); wherein the first camera lens and second camera lens are installed in the housing (col 5 lines 30-31), and wherein the first motor assembly is installed in the housing and connected to the first camera lens and configured to drive the first camera lens to move relative to the second camera lens (col 9 lines 45-63).
Regarding Claim 2: Ito discloses the invention as described in Claim 1, and further teaches a first connector (62) wherein the first camera lens (G3 in 30) comprises a first connection hole (not labeled in 35, see figs 10 and 11- has to be there for 62 to go through 35) and the first connector has one end connected to an output shaft of the first motor assembly (61) and the other end to the first camera lens through the first connection hole (see figs 10 and 11).  
Regarding Claim 3: Ito discloses the invention as described in Claim 2 and further teaches wherein the first connector is arranged along a length direction of the zoom lens (fig 11) and is engaged with the first connection hold through screw threads (col 9 line 54).  
Regarding Claim 4: Ito discloses the invention as described in Claim 1 and further teaches wherein the second camera lens (G2 in 20) is movable relative to the housing to change a distance between the first camera lens and the second camera lens (col 7 lines 48-65). 
Regarding Claim 5: Ito discloses the invention as described in Claim 4 and further teaches a second motor assembly (50) wherein the second motor assembly is installed to the housing and connected to the second camera lens, and is configured to drive the second camera lens to move relative to the first camera lens (col 7 lines 54-65). 
Regarding Claim 6: Ito discloses the invention as described in Claim 5 and further teaches a second connector (52) wherein the second camera lens comprises a second connection hole (where 23 is) the second connector has one end connected to an output shaft of the second motor assembly and the other end connected to the second camera lens through the second connection hole (see figs 10 and 11).  
Regarding Claim 7: Ito discloses the invention as described in Claim 6 and further teaches wherein the second connector is arranged along a length direction of the zoom lens (fig 10 and 11) and is engaged with the second connection hole through screw threads (col 8 line 36); and wherein the second motor assembly is configured to drive the second connector to rotate relative to the second connection hole in such a manner that the second camera lens moves along the second connector so as to change a distance between the first camera lens and the second camera lens (col 8 lines 34-45). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 8,184,380) in view of Seol et al (US 8,810,714).

Regarding Claim 8: Ito discloses the invention as described in Claim 1 but does not specifically teach wherein the housing is provided with a guide channel and the lenses are installed in and movable with regard to the channel.  However, in a similar field of endeavor, Seol teaches a housing (fig 1-4) with a guide channel (43b) along the length direction of the zoom lens and wherein the first camera lens (10) is installed to the guide channel and is moveable relative to the guide channel (col 6 lines 24-27).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Ito with the guide channel of Seol for the first and second camera lenses for the purpose of making linear movement of the modules easier (col 6 lines 41-42). Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378 (CCPA 1960).
Regarding Claim 9: Ito in view of Seol discloses the invention as described in Claim 8 and Seol further teaches wherein a first groove is provided at a side of the first camera lens facing toward the housing (12), a first ball is provided in the first groove (45d) and the first camera lens is in contact with an inner wall of the guide channel through the first ball (fig 1).  Motivation to combine is the same as Claim 8. 
Regarding Claim 10: Ito in view of Seol discloses the invention as described in Claim 8 but does not specifically teach a second groove at a side of the second lens facing the housing with a second ball in the second groove and the second lens being in contact with an inner wall of the guide channel through the second ball. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Ito and Seol with the second groove and ball as described because this is just applying what you did to the first camera lens to the same camera lens and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378 (CCPA 1960).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barak (EP 3552050) teaches the ball-guided rails are known and the benefits of them in paragraph 10,  
Nomura et al (US 8,849,107) teaches a zoom lens comprising a first and second camera lens with housings and connectors in figures 4-8, and Ookubo et al (US 5,146,071) teaches an optical drive system for two lenses using ball-groove set ups in figure 2.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237. The examiner can normally be reached Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/11/22